          Case 4:19-cv-00339-JAS Document 18 Filed 10/28/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Ramon Ponce,                                     No. CV-19-00339-TUC-JAS
10                 Plaintiff,                         ORDER
11   v.
12   Tucson Federal Credit Union,
13                 Defendant.
14
15           The Court held a Case Management Conference at 3:00 p.m. in Courtroom 6A on
16   October 22, 2019. After reviewing the notice of current deadlines in Ponce v. Equifax
17   Information Services, LLC, 19-cv-02908, the Court finds that deferring on a scheduling
18   order is prudent and appropriate in this litigation. The Court will reconsider this issue
19   after the December 5, 2019 status hearing in the Illinois case. Accordingly,
20           IT IS HEREBY ORDERED that Plaintiff shall file the minute entry or any other
21   scheduling order resulting from the December status conference in the above referenced
22   case within fourteen days of the Illinois Court filing such a document. If the status
23   conference is moved, Plaintiff shall notice this Court in a timely manner.
24           Dated this 28th day of October, 2019.
25
26
27
28
